Exhibit 10.1


EMPLOYMENT SEPARATION AGREEMENT


This EMPLOYMENT SEPARATION AGREEMENT (“Agreement”) is made and entered into this
the 7th day of September, 2010, by and between Sharps Compliance, Inc., a Texas
corporation (“Sharps” or “Company”), having its office and principle place of
business at 9220 Kirby Drive, Suite 500, Houston, Texas 77054, and Dr. Burton J.
Kunik (“Dr. Kunik”), residing at 5314 Val Verde, Houston, Texas 77056.
 
WITNESSETH
 
WHEREAS, Dr. Kunik desires to retire and resign from employment at Sharps, and
terminate the November 29, 2004 Employment Agreement (“Employment Agreement”);
and
 
WHEREAS, Sharps is willing to accept Dr. Kunik’s resignation and termination of
his Employment Agreement, pursuant to the terms and conditions hereinafter set
forth.
 
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises and
agreements herein contained, and of other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, it is hereby agreed as
follows:
 
1. Effective Date.  Dr. Kunik and Sharps will jointly announce Dr. Kunik’s
retirement on September 7, 2010 and that he shall not run for re-election as a
member of the Board of Directors.  Dr. Kunik’s employment with Sharps will
officially terminate effective September 30, 2010.  Sharps will continue Dr.
Kunik’s salary, less applicable withholdings and deductions, through September
30, 2010.  Additionally, Sharps will pay Dr. Kunik for all reimbursable expenses
incurred through September 30, 2010.
 
2. Consideration.  In consideration for signing this Agreement, and in exchange
for the promises, covenants and waivers set forth herein, Sharps will, provided
Dr. Kunik has not revoked this Agreement:
 
a. pay Dr. Kunik a gross payment of $477,314.00 (“Severance Payment”), less
applicable withholdings and deductions, which is an amount equal to fourteen
(14) months of Dr. Kunik’s net annual base compensation.  The Severance Payment
shall be due in two installments: (1) The first payment of $68,187.71 shall be
due and payable immediately on Dr. Kunik’s termination on September 30, 2010;
and (2) The remaining amount of $409,126.29 shall be due and payable on April 1,
2011.  The Severance Payment is to be payable to Dr. Kunik’s estate and heirs in
the event of Dr. Kunik’s death prior to April 1, 2011.
 
b. accelerate all of Dr. Kunik’s unvested stock options, pursuant to Section 3.4
of the Employment Agreement, and Dr. Kunik may exercise any or all such options
within the two (2) year period beginning on October 1, 2010 and ending on
September 30, 2012; and
 
c. if, at any time in the two year period from the date of this Agreement,
Sharps shall determine to register any of its securities, either for its own
account or the account of a security holder or holders, in a registration
statement covering the sale of

 
 

--------------------------------------------------------------------------------

 
securities to the general public other than a registration relating to a Rule
145 transaction or any successor rule thereto, Sharps will provide Dr. Kunik
with certain piggyback rights pursuant to this paragraph 2(c) and will:
 
i. give Dr. Kunik sufficient notice which is estimated to be
approximately  thirty (30) days before the initial filing of such registration
if such registration relates to a secondary public offering or related
subsequent registration of Sharps,; provided, however, if the registration
relates to a Form S-3, then Sharps will be required to give Dr. Kunik reasonably
prompt written notice after a decision to make such filing has been made;
 
ii. include in such registration (and any related qualification under blue sky
laws or other compliance), and in any underwriting involved therein, all the
securities specified in a written request(s) made within thirty (30) days after
receipt of such written notice from Sharps, or in the case of registration on
Form S-3 or any successor form thereto, within seven (7) business days after the
receipt of such written notice, by Dr. Kunik; and
 
iii. retain the right, in its sole discretion, to terminate or withdraw any
registration initiated by Sharps under this paragraph 2(c) prior to the
effectiveness of such registration, regardless of  whether or not Dr. Kunik has
elected to include his securities in such registration.
 
3. Release.  In consideration of the Severance Payment, as well as other good
and valuable consideration, Dr. Kunik hereby releases and forever discharges
Sharps from all debts, obligations, promises, covenants, agreements, contracts,
endorsements, bonds, controversies, suits, actions, causes of action, judgments,
damages, expenses, claims or demands, in law or in equity, which Dr. Kunik ever
had, now has, or which may arise in the future, regarding any matter arising on
or before the date of Dr. Kunik’s execution of this Agreement, including but not
limited to all claims (whether known or unknown) regarding Dr. Kunik’s
employment at or separation of employment from Sharps, any contract (express or
implied), including Dr. Kunik’s Employment Agreement dated November 29, 2004,
any claim for equitable relief or recovery of punitive, compensatory, or other
damages or monies, attorneys' fees, any tort, and all claims for alleged
discrimination based upon age, race, color, sex, sexual orientation, marital
status, religion, national origin, handicap, disability, genetic information or
retaliation, including any claim, asserted or unasserted, which could arise
under Title VII of the Civil Rights Act of 1964; the Equal Pay Act of 1963; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act of 1990; the Americans With Disabilities Act of 1990; the Civil
Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical Leave Act of 1993;
the Employee Retirement Income Security Act of 1974; the Civil Rights Act of
1991; the Worker Adjustment and Retraining Notification (“WARN”) Act of 1988;
the Corporate and Criminal Fraud Accountability Act of 2002, 18 U.S.C. § 1514A,
also known as the Sarbanes Oxley Act; and any other federal, state or local
laws, rules or regulations, whether equal employment opportunity

 
2

--------------------------------------------------------------------------------

 
laws, rules or regulations or otherwise, or any right under any Sharps pension,
welfare, or stock plans.  This Agreement may not be cited as, and does not
constitute any admission by Sharps of, any violation of any such law or legal
obligation.
 
4. No Other Claims.  Dr. Kunik represents and agrees that he has not filed any
lawsuit or arbitration against Sharps, or filed or caused to be filed any charge
or complaint against Sharps with any municipal, state or federal agency charged
with the enforcement of any law.  Dr. Kunik agrees not to assist or otherwise
participate willingly or voluntarily in any lawsuit or arbitration which relates
to any matter that involves Sharps, and that occurred up to and including the
date of Dr. Kunik’s execution of this Agreement, unless required to do so by
court order, subpoena or other directive by a court, arbitration panel, or
unless requested to do so by Sharps.
 
5. No Other Obligations.  Dr. Kunik represents, warrants and acknowledges that
Sharps owes Dr. Kunik no wages, commissions, bonuses, sick pay, personal leave
pay, severance pay, vacation pay or other compensation or benefits or payments
or form of remuneration of any kind or nature, other than that which is
specifically described in this Agreement.
 
6. Non Disparagement.  Dr. Kunik will not disparage or criticize Sharps, or
issue any communication, written or otherwise, that reflects adversely on or
encourages any adverse action against Sharps, except if testifying truthfully
under oath, pursuant to any lawful court order or subpoena, or otherwise
responding to or providing disclosures required by law.
 
7. Confidentiality.  Dr. Kunik agrees not to disclose any Confidential
Information (as defined below) of which Dr. Kunik may have acquired knowledge in
the course of or by virtue of Dr. Kunik’s employment with Sharps and (i) which
has not been disclosed publicly by Sharps; (ii) which is otherwise not a matter
of public knowledge; or (iii) which is a matter of public knowledge but Dr.
Kunik knows or has reason to know that such information became a matter of
public knowledge through an unauthorized disclosure.  “Confidential Information”
shall mean any information related to the Company’s business or projects covered
by this Agreement, or any non-public information that relates to the actual or
anticipated business or research and development of Sharps, technical data,
trade secrets or know-how, including, but not limited to, research, product
plans or other information regarding Sharps’ products or services and markets
therefore, customer lists and customers pricing, software, developments,
inventions, processes, formulas, technology, designs, drawing, engineering,
hardware configuration information, marketing, finances or other business
information.  Dr. Kunik hereby confirms that Dr. Kunik has delivered to Sharps
and retained no copies of any written materials, records and documents
(including those that are electronically stored) made by Dr. Kunik or coming
into Dr. Kunik’s possession during the course of Dr. Kunik’s employment with
Sharps which contain or refer to any such proprietary or confidential
information.  Dr. Kunik further confirms that he has delivered to Sharps any and
all property and equipment of Sharps, including laptop computers, etc., which
may have been in Dr. Kunik’s possession.
 
8. Notice of Subpoena.  Upon service on Dr. Kunik, or anyone acting on Dr.
Kunik’s behalf, of any subpoena, order, directive or other legal process
requiring Dr. Kunik to
 
 
3

--------------------------------------------------------------------------------

 
engage in conduct encompassed within paragraphs  7 of this Agreement, Dr. Kunik
or Dr. Kunik’s attorney shall immediately notify Sharps of such service and of
the content of any testimony or information to be provided pursuant to such
subpoena, order, directive or other legal process, and within two (2) business
days send to the undersigned representative of Sharps, via overnight delivery
(at Sharps’ expense), a copy of the documents that have been served upon Dr.
Kunik.
 
9. Non Compete.  Dr. Kunik acknowledges and reaffirms the non compete
obligations set forth in Article V of his Employment Agreement.  Dr. Kunik
agrees to honor all of his obligations under Article V, including but not
limited to the restrictions therein prohibiting competing employment for twelve
months following the separation of his employment from Sharps.  Dr. Kunik
acknowledges that the consideration paid under this Agreement is contingent upon
Dr. Kunik’s promise to honor his non compete obligations, and that a breach of
these obligations is also a material breach of this Agreement which will allow
Sharps to immediately cease and withhold any payments owed under this Agreement.
 
10. Taxes.  Sharps may deduct or withhold from any compensation or benefits any
applicable federal, state or local tax or employment withholdings or deductions
resulting from any payments or benefits provided under this Agreement.  In
addition, it is Sharps’ intention that all payments or benefits provided under
this Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), including without limitation the six month delay for
payments of deferred compensation to “key employees” upon separation from
service pursuant to Section 409A(a)(2)(B)(i) of the Code (if applicable), and
this Agreement shall be interpreted, administered and operated
accordingly.  Notwithstanding anything to the contrary herein, Sharps does not
guarantee the tax treatment of any payments or benefits under this Agreement,
including without limitation under the Code, federal, state, local or foreign
tax laws and regulations.
 
11. Cooperation.  Dr. Kunik agrees he will assist and cooperate with Sharps in
connection with the defense or prosecution of any claim that may be made against
or by Sharps, or in connection with any ongoing or future investigation or
dispute or claim of any kind involving Sharps, including any proceeding before
any arbitral, administrative, judicial, legislative, or other body or agency,
including testifying in any proceeding to the extent such claims, investigations
or proceedings relate to services performed or required to be performed by Dr.
Kunik, pertinent knowledge possessed by Dr. Kunik, or any act or omission by Dr.
Kunik.  Dr. Kunik further agrees to perform all acts and execute and deliver any
documents that may be reasonably necessary to carry out the provisions of this
paragraph.
 
12. Successorship.  This Agreement is binding upon Dr. Kunik and Dr. Kunik’s
successors, assigns, heirs, executors, administrators and legal representatives.
 
13. Severability.  If any of the provisions, terms or clauses of this Agreement
are declared illegal, unenforceable or ineffective in a legal forum, those
provisions, terms and clauses shall be deemed severable, such that all other
provisions, terms and clauses of this Agreement shall remain valid and binding
upon both parties.

 
4

--------------------------------------------------------------------------------

 
14. ADEA Waiver.  Without detracting in any respect from any other provision of
this Agreement:

a. Dr. Kunik, in consideration of the payment described in paragraph 2 of this
Agreement, agrees and acknowledges that this Agreement constitutes a knowing and
voluntary waiver of all rights or claims Dr. Kunik has or may have against
Sharps  as set forth herein; including, but not limited to, all rights or claims
arising under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), including, but not limited to, all claims of age discrimination in
employment and all claims of retaliation in violation of the ADEA.
 
b. Dr. Kunik understands that, by entering into this Agreement, Dr. Kunik does
not waive rights or claims that may arise after the date of Dr. Kunik’s
execution of this Agreement, including without limitation any rights or claims
that Dr. Kunik may have to secure enforcement of the terms and conditions of
this Agreement.
 
c. Dr. Kunik agrees and acknowledges that the consideration provided to Dr.
Kunik under this Agreement is in addition to anything of value to which Dr.
Kunik is already entitled.
 
d. Dr. Kunik acknowledges that he has been informed that he has at least
twenty-one (21) days in which to review and consider this Agreement and to
consult with an attorney regarding the terms and effect of this Agreement.
 
15. Revocation.  Dr. Kunik may revoke this Agreement within seven (7) days from
the date Dr. Kunik signs this Agreement, in which case this Agreement shall be
null and void and of no force or effect on either Sharps or Dr. Kunik.  Any
revocation must be in writing and received by Sharps by 5:00 p.m. on or before
the seventh (7th) day after this Agreement is executed by Dr. Kunik.  Such
revocation must be sent to the undersigned at Sharps.
 
16. Applicable Law.  This Agreement may not be changed or altered, except by a
writing signed by Sharps and Dr. Kunik.  This Agreement is entered into in the
State of Texas, and the laws of the State of Texas shall apply to any dispute
concerning the Agreement.
 
 
5

--------------------------------------------------------------------------------

 
DR. KUNIK EXPRESSLY ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT HE HAS CAREFULLY
READ THIS AGREEMENT; THAT DR. KUNIK FULLY UNDERSTAND THE TERMS, CONDITIONS AND
SIGNIFICANCE OF THIS AGREEMENT; THAT DR. KUNIK HAS HAD A FULL OPPORTUNITY TO
REVIEW THIS AGREEMENT WITH AN ATTORNEY; THAT DR. KUNIK UNDERSTANDS THIS
AGREEMENT HAS BINDING LEGAL EFFECT; AND THAT DR. KUNIK HAS EXECUTED THIS
AGREEMENT FREELY, KNOWINGLY AND VOLUNTARILY.







Date: _____________________                        
           _____________________________________
DR. BURTON J. KUNIK








SHARPS COMPLIANCE, INC.




Date:
__________________                                           By: _____________________________________
Name: David P. Tusa
Title:   President




Dr. Kunik must sign and return this Agreement to David P. Tusa no later than
5:00 p.m. on the 21st day following receipt of this document or irrevocably lose
the opportunity to receive the consideration described herein.  Dr. Kunik may
sign this document any time prior to the expiration of this 21-day period.

 
6

--------------------------------------------------------------------------------

 
